DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
September 3, 2020
Claim Objections
Claims 1-2, and 5 are objected to because of the following informalities: The claims contain reference characters within parentheses that do not refer to reference numerals.  Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim (). Appropriate correction is required.
Claims 1-3 and 5-7 are objected to because of the following informalities:  The claims contain a plurality of elements or steps which are not separated by line indentations. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation ().  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Assist module
Blocked movable member
Characterization module
Corresponding portion
First onboard module
Heading definition device
Movable member
Second onboard module
Steering mechanism 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-10, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding Claim 1, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) and their interrelation with one another.  The specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter encompassed by the claim.  Both the specification and the claims appear to be literal translations into English from a foreign document.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass.  As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim.  Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and speculative assumptions as to the proper interpretation of claimed limitations that would be required to reject the claim on the basis of prior art would be improper. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”). 
Claim 1 recites the limitation “characterizing a power steering system” in Line 1.  It is unclear what is meant by this limitation. This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.  
Claim 1 recites the limitation “<<pursued property>>” in Line 3.  It is unclear what specific meaning is intended by this limitation. This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.  
Claim 1 recites the limitation “said power steering system comprising at least one heading definition device, which allows defining the orientation, called «steering angle» of the power steering system” in Lines 3-5   It is unclear what specific meaning is intended by this limitation (e.g. Does the heading definition device control the steering angle?). This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.  
Claim 1 recites the limitation “a steering mechanism provided with at least one movable member, whose position adapts so as to correspond to the selected steering angle”  In Lines 5-7.  It is unclear what specific meaning is intended by this limitation. This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.
Claim 1 recites the limitation "the selected steering angle" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “besides a piloting phase during which the power steering system is dedicated to driving of a vehicle in order to make said vehicle follow a path that is determined according to the situation of said vehicle with respect to its environment” in Lines 9-12.  It is unclear what specific meaning is intended by this limitation. No piloting phase was previously set forth in the claim, and it is uncertain as to whether the claim requires a piloting phase due to the wording of the phrase.  Additionally, the word “its” is indefinite as a specific meaning cannot be ascribed to the claim term in the context of the limitation.  This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.
Claim 1 recites the limitation “an activation setpoint which follows one or several pre-established cycle(s) called «exploration cycles»,” in Lines 14-16.  It is unclear what specific meaning is intended by this limitation. This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art. 
Claim 1 recites the limitation “a measurement step (b) according to which is measured, during the exploration cycle(s) or on completion of said exploration cycle(s) at least one physical parameter, called «indicator parameter», which is specific to the response supplied by the power steering system to the automatic activation of the assist motor and which is characteristic of the pursued property” in Lines 16-21.  It is unclear what specific meaning is intended by this limitation. This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art. 
Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the blocked movable member " in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 5, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) and their interrelation with one another.  The specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter encompassed by the claim.  Both the specification and the claims appear to be literal translations into English from a foreign document.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass.  As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim.  Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and speculative assumptions as to the proper interpretation of claimed limitations that would be required to reject the claim on the basis of prior art would be improper. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”). 
Claim 5 recites the limitation “a steering mechanism provided with at least one movable member, whose position adapts so as to correspond to the selected steering angle” in Lines 3-5.  It is unclear what is meant by this limitation. This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.  
Claim 5 recites the limitation "the selected steering angle" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “said power steering system including on the one hand a first onboard module, called «assist module», which contains a first set of functions called «assist laws», which allow generating, when the power steering system is dedicated to driving of a vehicle, piloting setpoints towards the assist motor, in order to make said vehicle follow a path which is determined according to the situation of said vehicle with respect to its environment,” in Lines 7-12.  It is unclear what specific meaning is intended by this limitation. This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.  
Claim 5 recites the limitation “on the other hand, a second onboard module, called «characterization module», which contains a second set of functions, called «characterization functions», distinct from the assist laws, and which allow implementing, during a period where the power steering system is not dedicated to driving of a vehicle, and automatically, a characterization method intended to empirically determine at least one property of said power steering system, called «pursued property»” in Lines 12-17.  It is unclear what specific meaning is intended by this limitation. This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.  
Claim 5 recites the limitation “an activation setpoint which follows one or several pre-established cycle(s) called «exploration cycles», in order to enable a measurement step (b), according to which is measured, during the exploration cycle(s) or on completion of said exploration cycle(s), at least one physical parameter, called «indicator parameter»” in Lines 20-24.  It is unclear what specific meaning is intended by this limitation. This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the art.
Claim 6 recites the limitation "said blocked movable member " in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 6-10 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747